80167-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31018: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80167-COA


Short Caption:HARRISON VS. RAMPARTS, INC.Court:Court of Appeals


Related Case(s):78964, 80167


Lower Court Case(s):Clark Co. - Eighth Judicial District - A732342Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantVivia HarrisonMicah S. Echols
							(Claggett & Sykes Law Firm)
						Scott E. Lundy
							(Claggett & Sykes Law Firm)
						Boyd B. Moss
							(Moss Berg Injury Lawyers)
						Matthew G. Pfau
							(Matt Pfau Law Group)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						


RespondentLuxor Hotel & Casino


RespondentRamparts, Inc.Mark B. Bailus
							(Lincoln, Gustafson & Cercos)
						Thomas W. Maroney
							(Lincoln, Gustafson & Cercos)
						Loren S. Young
							(Lincoln, Gustafson & Cercos)
						





Docket Entries


DateTypeDescriptionPending?Document


03/26/2021Case Status UpdateTransferred from Supreme Court. (COA).


07/21/2021Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding.  "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order."  Gibbons, C.J., concurring in part and dissenting in part.  Court of Appeals-MG/JT/BB  (COA) (REPLACED BY OPINION FILED 10/28/21)21-21054




08/03/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's motion to reissue order as an opinion due: August 18, 2021. (COA)21-22509




08/17/2021MotionFiled Appellant's Motion to Reissue July 21, 2021 Order Affirming in Part, Reversing in Part, and Remanding as a Published Opinion. (COA)21-23981




08/31/2021Notice/IncomingFiled Notice of Appearance of Counsel (Scott E. Lundy, Esq., of Claggett & Sykes Law Firm hereby enters his appearance as associated counsel for Appellant). (COA)21-25323




10/28/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court of Appeal. Author: Bulla, J. Majority: Tao/Bulla. Gibbons, C.J., concurring in part and dissenting in part. fn1 [We originally resolved this appeal in an unpublished order affirming in part, reversing in part, and remanding. Appellant subsequently filed a motion to publish the order as an opinion. We grant the motion and replace our earlier order with this opinion.] 137 Nev. Adv. Opn. No. 65. Court of Appeals MG/JT/BB. (COA).21-31018




11/30/2021Case Status UpdateTransferred to Supreme Court. (COA).


11/30/2021Case Status UpdateCase Closed. (COA).



Combined Case View